DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 and June 7, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raja Saliba (Reg. 43,078) on July 5, 2022.

The application has been amended as follows: 

Claim 13 (amended) A subjective optometry apparatus comprising: 
	a projection optical system that includes a visual target presenting portion which emits a target light flux and an optical member which guides an image of the target light flux to a subject eye so as to have an optically predetermined examination distance, that causes the target light flux emitted from the visual target presenting portion to be incident on the optical member along an optical axis that deviates from an optical axis of the optical member, and that projects the target light flux toward the subject eye; 
	a housing that accommodates the projection optical system; 
	a presentation window provided on the housing to emit the target light flux from an inside of the housing to an outside of the housing therethrough; 
	an eye refractive power measurement unit provided outside the housing to change optical characteristics of the target light flux emitted from the housing; and
	holding means that integrally connects the housing and the eye refractive power measurement unit to hold the eye refractive power measurement unit, 
	wherein the target light flux through the eye refractive power measurement unit is projected onto the subject eye to subjectively measure optical characteristics of the subject eye, and 
	in a case of using the eye refractive power measurement unit, a first distance from the presentation window to the eye refractive power measurement unit in an optical path through which the target light flux from the visual target presenting portion is projected onto the subject eye is equal to or less than 180 mm, and 
	wherein the holding means integrally connects the eye refractive power measurement unit to an upper surface of the housing accommodating the projection optical system, such that when the eye refractive power measurement unit is moved to a retracted position, the eye refractive power measurement unit is raised above the housing.


Allowable Subject Matter
Claims 1-6, 9-13 are allowed.
	The following is an examiner’s statement of reasons for allowance: see Applicant’s remarks filed June 7, 2022 as they pertain to the art of Kanazawa, Sakurada, and JP 2014-128314, with particular attention to JP 2014-128314 and Applicant’s discussion on pages 8 and 9 of the remarks filed June 7, 2022 showing the states of JP 2014-128314 which do not provide the eye refractive power measurement unit being raised above the housing when retracted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 7, 2022